Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 19, 2017

The Court of Appeals hereby passes the following order:

A17A1504. HOWARD ANDERSON LEE v. RICHARD T. ALEXANDER.

      Inmate Howard Anderson Lee appealed directly to this Court from a superior
court order dismissing his civil case against Richard T. Alexander, who Lee alleged
had failed to perform certain duties as Clerk of Gwinnett County Courts. Because
Lee is a prisoner, his appeal is controlled by the Prison Litigation Reform Act of
1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, an appeal of a civil action
filed by a prisoner “shall be as provided in Code Section 5-6-35.” And under OCGA
§ 5-6-35, the party wishing to appeal must file an application for discretionary appeal
to the appropriate appellate court. Because a prisoner has no right of direct appeal
in civil cases, we lack jurisdiction to consider this direct appeal from the superior
court’s order. See Jones v. Townsend, 267 Ga. 489, 490 (480 SE2d 24) (1997). This
appeal is therefore DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/19/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.